Citation Nr: 1116757	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to a disability rating in excess of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2010, the Veteran presented testimony before the undersigned during a videoconference hearing.  A transcript of this hearing is of record.  Additionally, evidence was submitted at that time, and the Veteran waived RO consideration of such records.

The issue of entitlement to service connection for a stomach disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for a stomach disorder.

2.  The evidence added to the record since the last final decision in June 2008 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disorder.

3.  Throughout the pendency of this appeal, the Veteran's headaches have not been characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision finding that new and material evidence had not been received to reopen the claim for service connection for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a stomach disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a disability rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.124a, Diagnostic Code (DC) 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to previously denied service connection claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, inasmuch as the benefit sought is being granted, any notice defect or duty to assist failure is harmless and further discussion of the VCAA is not required as to this issue.

As to the claim of entitlement to an increased rating for headaches, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in January 2009 and February 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided in June 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

New & Material Evidence

Service connection for a duodenal ulcer was initially denied in an unappealed July 1973 rating decision.  The Veteran attempted to reopen his claim in April 1976; however, in a June 1976 rating decision the RO held that service connection was not warranted for a stomach disorder.  The Veteran again attempted to reopen his claim in September 1998 and February 2008; however, in March 1999 and June 2008 rating decisions, respectively, the RO held that new and material evidence had not been received to reopen the claim of service connection for post-operative hemigastrectomy, vagotomy and pyloroplasty.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the November 2006 and December 2008 rating decisions are final.

However, claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the appellant filed the present application to reopen his claim in December 2008.  Under the applicable provisions, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran's original claim of service connection for a stomach disorder, characterized as a duodenal ulcer, was received in March 1973.  He claimed that his stomach disorder was attributable to the medication he took for his service-connected headaches.

At that time, the medical evidence of record included the Veteran's service treatment records as well as post-service treatment from Cape Cod Hospital dating from 1972 to 1973. These private treatment records demonstrate that the Veteran was hospitalized due to a duodenal ulcer in December 1972 and he underwent a hemi-gastrectomy, vagotomy and pyloroplasty in February 1973.

In July 1973, the RO denied entitlement to service connection for a duodenal ulcer, reasoning that the Veteran was diagnosed with an ulcer approximately 20 months after separation from service, which was deemed too far removed for a finding of service connection on a direct or presumptive basis.  Additionally, the RO held that service connection was not warranted on a secondary basis because the use of salicylates for treatment of service-connected headaches was not considered the etiology of the Veteran's duodenal ulcer, based on sound medical facts and principles.  The Veteran did not initiate an appeal.

In April 1976, the Veteran attempted to reopen his claim.  The additional evidence associated with the claims file included VA treatment records that did not demonstrate any treatment for a stomach disorder.  In June 1976, the RO held that service connection was not warranted for a stomach disorder.  The Veteran did not initiate an appeal.

In September 1998, the Veteran again attempted to reopen his claim.  In support of his claim, he submitted duplicates of the Cape Cod Hospital treatment records dated in 1973.  In March 1999, the RO held that new and material evidence had not been received to reopen the claim for service connection for post operative hemigastrectomy, vagotomy and pyloroplasty.  The Veteran was notified of this decision later that same month.  He did not initiate an appeal.

In February 2008, the Veteran once again sought to reopen his claim.  He did not submit any additional medical evidence in support of his claim.  At that time, VA treatment records dating from 2007 to 2008 were associated with the record.  In June 2008, the RO held that new and material evidence had not been received to reopen the claim for service connection for post operative hemigastrectomy, vagotomy and pyloroplasty.  The Veteran was notified of this decision later that same month and did not initiate an appeal.

The current claim on appeal was received in December 2008.  Newly received evidence includes internet articles from the Penn State Millon S. Hershey Medical Center indicating a correlation between anti-inflammatory medications and duodenal ulcers.  The Veteran also presented testimony before the undersigned during a hearing in June 2010, alleging that his duodenal ulcers and subsequent surgery are attributable to the medications that he used to treat his service-connected headaches.  He also provided further detail regarding the history of his gastrointestinal symptomatology that was not previously of record.  Taken together, this new evidence is sufficient to reopen the claim, as it was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim of entitlement to service connection for a stomach disorder is reopened.  The underlying claim will be further addressed in the Remand portion of this decision.

Increased Rating

The Veteran alleges entitlement to a disability rating in excess of 30 percent for his service-connected headaches.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Throughout the rating period on appeal, the Veteran's service-connected headaches currently have been evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 (2010).  A 30 percent rating is assigned under DC 8100 for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned under DC 8100 for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 30 percent for headaches, for the reasons discussed below.

Upon VA examination dated in March 2008, the Veteran reported experiencing headaches approximately once or twice a month that lasted for a few hours.  He managed his headaches with over-the-counter medications.  He reported that his headaches reached a severity of 7-8 and were accompanied by blurred vision.

In March 2009, the Veteran was afforded an additional VA examination.  He indicated that his headaches had decreased in frequency, but noted that they could still be quite incapacitating.  At that time, he reported experiencing a headache once or twice a week lasting one to two hours per episode.  During a headache, the Veteran stopped what he is doing.  Additionally, he could not drive during headaches.  He occasionally took Ibuprofen, which was the only medication he could tolerate.  The headaches were accompanied by nausea, photosensitivity and phonosensitivity.  

In June 2010, the Veteran testified that he was treating his headaches with a small amount of Ibuprofen.  He experienced a headache once or twice a week.  His headaches usually subsided within an hour.  When headaches occur, it helped to close his eyes and turn off the lights.  

Upon review of the aforementioned evidence the Board finds that a disability rating in excess of 30 percent is not warranted.  The record does not demonstrate that the Veteran experiences very prolonged attacks of migraine headache productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Rather, he has consistently reported that his headaches resolve in, at most, a few hours.  There is no indication that he has required medical intervention or prescription medication for his headaches, and he has not attributed any lost time from work to his headaches.

The Board acknowledges that VA regulations do not define the meaning of "productive of severe economic inadaptability."  Pierce v. Principi, 18 Vet. App. 440 (2004) (requiring the Board to explain how the migraine rating criteria was applied to the veteran's vascular headaches).  However, the Court has indicated that, while there need not be a showing of unemployability (Pierce, supra at 445), at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Here, there is no such evidence in the record.  As such, the criteria for a 50 percent rating have not been met.  Moreover, there are no other alternate diagnostic codes for consideration. 

The Board must also consider whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation for the Veteran's headaches is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected headaches.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is a disability rating in excess of 30 percent for headaches, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a stomach disorder is granted.

Entitlement to a disability rating in excess of 30 percent for headaches is denied.


REMAND

The Veteran alleges entitlement to service connection for a stomach disorder, as due to medication administered for his service-connected headaches.  In this case, he has not been afforded a VA examination to specifically determine whether he has stomach disorder that is secondary to or aggravated by the medications he took for his service-connected headaches.  Thus, the Board finds that a VA examination is necessary under 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine whether he has a stomach disorder secondary to his service-connected headache disability.  The following considerations will govern the examination:

The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner should provide an opinion as to whether it is as likely as not that the Veteran's stomach disorder was caused or aggravated (made permanently worse beyond the progression of the disease) by the medication he was administered for his service-connected headache disability.

The examination report must reflect review of pertinent material in the claims folders.  All findings should be reported in detail.  A complete rationale for all opinions must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


